Exhibit 10.1

SECOND AMENDMENT AGREEMENT

This SECOND AMENDMENT AGREEMENT (this “Amendment”) is made as of the 16th day of
November, 2016 among:

(a) COMPUTER TASK GROUP, INCORPORATED, a New York corporation (the “Borrower”);

(b) the Lenders, as defined in the Credit Agreement, as hereinafter defined; and

(c) KEYBANK NATIONAL ASSOCIATION, a national banking association, as the
administrative agent for the Lenders under the Credit Agreement (the
“Administrative Agent”).

WHEREAS, the Borrower, the Administrative Agent and the Lenders are parties to
that certain Credit and Security Agreement, dated as of October 30, 2015 (as
amended and as the same may from time to time be further amended, restated or
otherwise modified, the “Credit Agreement”);

WHEREAS, the Borrower, the Administrative Agent and the Lenders desire to amend
the Credit Agreement to modify certain provisions thereof;

WHEREAS, each capitalized term used herein and defined in the Credit Agreement,
but not otherwise defined herein, shall have the meaning given such term in the
Credit Agreement; and

WHEREAS, unless otherwise specifically provided herein, the provisions of the
Credit Agreement revised herein are amended effective as of the date of this
Amendment;

NOW, THEREFORE, in consideration of the premises and of the mutual covenants
herein and for other valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the Borrower, the Administrative Agent and the
Lenders agree as follows:

1. Amendment to Restricted Payments Covenant Provisions. Section 5.15 of the
Credit Agreement is hereby amended to delete subsection (b) therefrom and to
insert in place thereof the following:

(b) on and after November 16, 2016, the Borrower may make Capital Distributions
in the form of stock repurchases so long as (i) no Default or Event of Default
shall then exist or, after giving pro forma effect to such Capital
Distributions, thereafter shall begin to exist, and (ii) aggregate amount paid
by the Companies with respect to such stock repurchases shall not exceed Ten
Million Dollars ($10,000,000).

2. Closing Deliveries. Concurrently with the execution of this Amendment, the
Borrower shall:

(a) cause each Guarantor of Payment to execute the attached Guarantor
Acknowledgment and Agreement; and



--------------------------------------------------------------------------------

(b) pay all legal fees and expenses of the Administrative Agent in connection
with this Amendment and any other Loan Documents.

3. Representations and Warranties. The Borrower hereby represents and warrants
to the Administrative Agent and the Lenders that (a) the Borrower has the legal
power and authority to execute and deliver this Amendment; (b) the officers
executing this Amendment have been duly authorized to execute and deliver the
same and bind the Borrower with respect to the provisions hereof; (c) the
execution and delivery hereof by the Borrower and the performance and observance
by the Borrower of the provisions hereof do not violate or conflict with the
Organizational Documents of the Borrower or any law applicable to the Borrower
or result in a breach of any provision of or constitute a default under any
other agreement, instrument or document binding upon or enforceable against the
Borrower; (d) no Default or Event of Default exists, nor will any occur
immediately after the execution and delivery of this Amendment or by the
performance or observance of any provision hereof; (e) each of the
representations and warranties contained in the Loan Documents is true and
correct in all material respects as of the date hereof as if made on the date
hereof, except to the extent that any such representation or warranty expressly
states that it relates to an earlier date (in which case such representation or
warranty is true and correct in all material respects as of such earlier date);
(f) the Borrower is not aware of any claim or offset against, or defense or
counterclaim to, the Borrower’s obligations or liabilities under the Credit
Agreement or any other Related Writing; and (g) this Amendment constitutes a
valid and binding obligation of the Borrower in every respect, enforceable in
accordance with its terms.

4. Waiver and Release. The Borrower, by signing below, hereby waives and
releases the Administrative Agent, and each of the Lenders, and their respective
directors, officers, employees, attorneys, affiliates and subsidiaries, from any
and all claims, offsets, defenses and counterclaims, that, in each case, may
have arisen through the date hereof in connection with the Loan Documents or the
transactions contemplated thereby, such waiver and release being with full
knowledge and understanding of the circumstances and effect thereof and after
having consulted legal counsel with respect thereto.

5. References to Credit Agreement and Ratification. Each reference to the Credit
Agreement that is made in the Credit Agreement or any other Related Writing
shall hereafter be construed as a reference to the Credit Agreement as amended
hereby. Except as otherwise specifically provided herein, all terms and
provisions of the Credit Agreement are confirmed and ratified and shall remain
in full force and effect and be unaffected hereby. This Amendment is a Loan
Document.

6. Counterparts. This Amendment may be executed in any number of counterparts,
by different parties hereto in separate counterparts and by facsimile or other
electronic signature, each of which, when so executed and delivered, shall be
deemed to be an original and all of which taken together shall constitute but
one and the same agreement.

7. Headings. The headings, captions and arrangements used in this Amendment are
for convenience only and shall not affect the interpretation of this Amendment.

 

2



--------------------------------------------------------------------------------

8. Severability. Any provision of this Amendment that shall be prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof or affecting the validity or enforceability of such
provision in any other jurisdiction.

9. Governing Law. The rights and obligations of all parties hereto shall be
governed by the laws of the State of New York.

[Remainder of page intentionally left blank.]

 

3



--------------------------------------------------------------------------------

JURY TRIAL WAIVER. THE BORROWER, THE ADMINISTRATIVE AGENT AND THE LENDERS, TO
THE EXTENT PERMITTED BY LAW, EACH HEREBY WAIVES ANY RIGHT TO HAVE A JURY
PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT OR
OTHERWISE, AMONG THE BORROWER, THE ADMINISTRATIVE AGENT AND THE LENDERS, OR ANY
THEREOF, ARISING OUT OF, IN CONNECTION WITH, RELATED TO, OR INCIDENTAL TO THE
RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS AMENDMENT OR ANY
NOTE OR OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN
CONNECTION HEREWITH OR THE TRANSACTIONS RELATED THERETO.

IN WITNESS WHEREOF, the parties have executed and delivered this Amendment as of
the date first set forth above.

 

COMPUTER TASK GROUP, INCORPORATED

By:  

/s/ Peter P. Radetich

 

Peter P. Radetich

Senior Vice President, General Counsel and Secretary

KEYBANK NATIONAL ASSOCIATION as the Administrative Agent and as a Lender

By:  

/s/ Mark F. Wachowiak

 

Mark F. Wachowiak

Senior Vice President

Signature Page 1 of 2 to

Second Amendment Agreement



--------------------------------------------------------------------------------

MANUFACTURERS AND TRADERS TRUST COMPANY

By:  

/s/ Andrew M. Constantino

 

Andrew M. Constantino

Vice President

Signature Page 2 of 2 to

Second Amendment Agreement



--------------------------------------------------------------------------------

GUARANTOR ACKNOWLEDGMENT AND AGREEMENT

Each of the undersigned consents and agrees to and acknowledge the terms of the
foregoing Second Amendment Agreement dated as of November 16 , 2016. The
undersigned further agree that the obligations of the undersigned pursuant to
the Guaranty of Payment executed by the undersigned are hereby ratified and
shall remain in full force and effect and be unaffected hereby.

Each of the undersigned hereby waives and releases the Administrative Agent and
the Lenders and their respective directors, officers, employees, attorneys,
affiliates and subsidiaries from any and all claims, offsets, defenses and
counterclaims of any kind or nature, absolute and contingent, that, in each
case, may have arisen through the date hereof in connection with the Loan
Documents or the transactions contemplated thereby, such waiver and release
being with full knowledge and understanding of the circumstances and effect
thereof and after having consulted legal counsel with respect thereto.

JURY TRIAL WAIVER. EACH OF THE UNDERSIGNED, TO THE EXTENT PERMITTED BY LAW,
HEREBY WAIVES ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE,
WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE, AMONG THE BORROWER, THE
ADMINISTRATIVE AGENT, THE LENDERS AND THE UNDERSIGNED, OR ANY THEREOF, ARISING
OUT OF, IN CONNECTION WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP
ESTABLISHED AMONG THEM IN CONNECTION WITH THIS GUARANTOR ACKNOWLEDGMENT AND
AGREEMENT, THE AMENDMENT OR ANY NOTE OR OTHER INSTRUMENT, DOCUMENT OR AGREEMENT
EXECUTED OR DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS RELATED
THERETO.

 

CTG OF BUFFALO, INC. By:  

/s/ Peter P. Radetich

 

Peter P. Radetich

Senior Vice President, General Counsel and Secretary

COMPUTER TASK GROUP INTERNATIONAL, INC.

By:  

/s/ Peter P. Radetich

 

Peter P. Radetich

Senior Vice President, General Counsel and Secretary

Signature Page to

Guarantor Acknowledgment and Agreement